EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristina Okafor on July 28, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Cancel claims 12-17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Jo et al, KR 2018002292, discloses a saccharide-based surfactant of the formula: Sugar-O-(CH2-CH2-O)n-R1, wherein R1 is a C6-20 alkyl and n is 1-5 (see abstract and pages 2-3 of the English translation of KR 2018002292, and page 3 of KR 2018002292).  It is further taught by Jo et al that the variable R1 is preferably a branched alkyl group (see page 3 of the English translation of KR 2018002292), and that preferred saccharide-based surfactants have the structures:
     
    PNG
    media_image1.png
    71
    231
    media_image1.png
    Greyscale
;
   
    PNG
    media_image2.png
    67
    261
    media_image2.png
    Greyscale
and
  
    PNG
    media_image3.png
    86
    274
    media_image3.png
    Greyscale
(see pages 8-9 of KR 2018002292).  Specifically, note Examples 1-9.  However, patentee differs from applicant in that Jo et al does not teach or suggest in general a functionalized branched alcohol containing a glycosyl group, an ethylene oxide linker, and a C9-13 alkyl group that has an average degree of branching of 1.61-3.07, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 29, 2022